Citation Nr: 1045559	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-12 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss in the left 
ear.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The Veteran served on active duty from November 1978 to November 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.


FINDING OF FACT

The Veteran's hearing loss in the left ear first manifested 
itself many years after service; it is not attributable to his 
period of military service.


CONCLUSION OF LAW

The Veteran does not have hearing loss in the left ear that is 
the result of disease or injury incurred in or aggravated by 
active military service; nor may hearing loss in the left ear be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The Veteran served on active duty from November 1978 to November 
1982.  His service treatment records (STRs) do not reflect 
evaluation or treatment for left ear hearing loss at any time.  
The Veteran was treated on one occasion for complaints of a 
painful mass in the left ear canal in June 1979.  The mass was 
noted for about two days.  The assessment was folliculitis with 
heat and bacitracin ointment as treatment.  There were no further 
entries regarding any other type of ear-related problems.  

The Veteran had an audiogram as part of his June 1978 entrance 
physical examination.  The results showed puretone thresholds as 
following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
10
15
LEFT
15
15
15
15
15

The Veteran had a second audiogram in September 1979.  The 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

The STRs did not include a separation physical examination.

The Veteran's DD 214 lists his medical occupational specialty 
(MOS) as a medical specialist.  His unit was listed as the 
Headquarters and Headquarters Troop (HHT), 1st squadron, 3rd 
Armored Cavalry Regiment (ACR).  The Veteran provided several 
statements wherein he said his MOS was that of a field medic and 
that he accompanied his unit to a number of firing exercises as 
well as field training exercises.

The Veteran submitted his claim for VA disability compensation 
benefits in May 2004.  He listed treatment for left ear hearing 
loss and a left ear infection at Colquitt Regional Medical Center 
(CRMC) between 1990 and 1995.  

Records from CRMC were received that showed treatment for a left 
ear infection in April 1996 and an audiometric examination in 
April 2002.  The April 1996 entry noted that the Veteran came to 
the emergency department with complaints of left ear pain and 
drainage.  He reported a similar problem in 1991 that got better 
with drops and an antibiotic.  The assessment was left otitis 
externa with left otitis media with suppuration.  He was 
prescribed antibiotics and a boric otic suspension.  There is no 
indication of any follow-up or any repeat infection.

The February 2002 audiometric evaluation said it was to establish 
a hearing baseline.  The Veteran was reported as having been with 
"the company" for 11 months.  He reported that he consistently 
wore hearing protection at work and was not exposed to noise 
outside of work.  He reported his hearing as good in the right 
ear and fair in the left ear.  There was an annotation of the 
Veteran reporting an ear infection in the military.  The 
audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
15
5
LEFT
40
30
55
45
40

The audiologist checked a block that the above results indicated 
hearing loss in one ear and recommended that the Veteran see his 
local physician and/or audiologist.  He was also advised to wear 
ear plugs.

Records from R. Aldridge, M.D., were also received.  The Veteran 
was evaluated in February 2003.  The purpose of the evaluation 
was listed as an annual evaluation.  The history noted a known 
left ear hearing loss and noise exposure in the military.  
Physical examination revealed visible wax in the left ear.  The 
audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
20
25
LEFT
45
35
75
70
70

The examiner said there was mild and severe hearing loss in the 
left ear.  The examiner also prepared a letter report to 
summarize the evaluation.  It was noted that the Veteran said he 
experienced significant hearing loss for his left ear and that 
his hearing had been decreased for many years.  He denied any 
other problems with his ears.  The examiner recommended that the 
Veteran have a complete audiological evaluation.

The Veteran submitted duplicate records from CRMC in July 2004.  
He said that the only other medical evidence would be for a 
hernia repair in 1996 to 1997.

The Veteran's claim was denied in September 2004.  He disagreed 
with the denial that same month.  In his appeal, the Veteran 
referred to the STR entry that related to the tender mass in the 
left ear.  As noted previously, he provided details on his noise 
exposure due to his units firing exercises.  He also said he 
believed he was wrongly diagnosed in June 1979; however, he does 
not provide any further evidence in that regard.

The Board remanded the case to obtain a VA examination and 
opinion in April 2009.

The Veteran was afforded a VA audiological examination in July 
2009.  The examiner performed a review of the claims folder to 
include the Veteran's STRs.  She noted the results of the 
Veteran's entrance audiogram as well as the treatment entry from 
June 1979.  The examiner further noted the audiogram from 
September 1979 and said that it showed normal hearing.  The post-
service medical records were also noted and reviewed.  The 
examiner said the Veteran reported having a hearing test at work 
in 2004 and he was told that his hearing was almost gone in his 
left ear.  The examiner noted the Veteran's service dates and 
that he claimed noise exposure in service from proximity to the 
firing of large weapons.  The Veteran reported having some dark 
fluid draining from his left ear, off and on, since 2004 that was 
treated with antibiotics.  

The results of audiometric testing were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
15
LEFT
40
30
50
70
60

The Veteran had speech recognition scores of 96 percent for each 
ear.  The examiner said that otoscopy of the right ear was 
unremarkable.  She said she could not see the entire left 
tympanic membrane but it was cloudy in appearance.  She said a 
Type A tympanogram was obtained in the right ear that indicated 
normal middle ear pressure and compliance.  In the left ear, the 
Type B tympanogram showed an enlarged ear canal volume that 
suggested a perforation in the tympanic membrane.  The examiner 
also said that ipsilateral acoustic reflexes were present at 
normal sensation levels in the right ear but absent in the left 
ear.  The examiner noted that she recommended that the Veteran 
seek a medical evaluation for his conductive hearing loss and 
possible tympanic membrane perforation.  

The examiner opined that the Veteran's hearing loss in the left 
ear was not caused by military noise exposure.  She said the 
hearing loss was conductive and there was no high frequency 
sensorineural hearing loss which would be typically seen with 
noise exposure.  The examiner said that the current left ear 
hearing loss was most likely due to middle ear pathology, based 
on the conductive nature of the hearing loss and immitance 
testing.  She said the onset of the middle ear pathology and 
hearing loss was unknown.  She said that a left ear infection was 
documented in 1996, with another reported by the Veteran in 1991.  
She said it was conceivable that middle ear problems had their 
onset in military service, although the current pathology is not 
the same as the folliculitis diagnosed in service.  The examiner 
stated that, since there was no separation audio[gram], she could 
not determine without speculation whether the current hearing 
loss began during military service.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred during service if the disorder becomes manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States Court 
of Appeals for Veterans Claims (Court) or the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), lay 
observation is competent.  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of a hearing loss claim, impaired hearing will be 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The STRs are negative for evidence of hearing loss.  In fact, the 
Veteran's hearing was shown to be improved after a little more 
than one year of service, based on a comparison of audiograms 
from June 1978 and September 1979.  Moreover, the September 1979 
audiogram was conducted after the Veteran's left ear mass 
assessed as folliculitis in June 1979.  

The evidence shows the Veteran currently meets the requirements 
for establishing a hearing loss disability for the left ear under 
38 C.F.R. § 3.385.  There is no evidence of record to establish 
that the hearing loss in the left ear was manifest at all within 
the first year after service.  This is not contended by the 
Veteran and is not shown by the objective medical evidence of 
record.

The first claim of hearing loss is in May 2004, more than 21 
years after service.  The first objective evidence of a hearing 
loss is contained in the private treatment records from February 
2002.

The Board notes that lay evidence in the form of statements or 
testimony of the Veteran is competent to establish evidence of 
symptomatology where symptoms are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  In some cases, under 
38 U.S.C.A. § 1154(a) (West 2002), lay evidence can be sufficient 
to establish diagnosis of a condition.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  In particular, the Federal 
Circuit stated that:

We have consistently held that "[l]ay 
evidence can be competent and sufficient to 
establish a diagnosis of a condition when 
(1) a layperson is competent to identify 
the medical condition, (2) the layperson is 
reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing 
symptoms at the time supports a later 
diagnosis by a medical professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran is competent to provide evidence of symptoms of 
decreased hearing.  He has not provided a date of when he first 
observed the symptoms; particularly that it was noted in service.  
Rather, he has related the current findings of a hearing loss to 
noise exposure in service.  He noted military noise exposure at 
the time of his private audiograms in February 2002 and 2003, 
respectively.  He did not report repeat ear infections to either 
of his private evaluators, to include the documented infection 
from 1996 or the self-reported infection from 1991.  

The Veteran has not identified any medical evidence related to 
treatment of his ear infections other than in 1996.  This would 
include from 1991 or the period from 2004 to the present as 
related at his VA examination.  He has been furnished with 
development letters asking for relevant evidence.  

The VA examiner from July 2009 stated that the Veteran's left 
hearing loss was not due to noise exposure.  She said his hearing 
loss was conductive, not sensorineural.  Sensorineural hearing 
loss being associated with noise exposure.  The examiner said the 
current conductive hearing loss was likely due to middle ear 
pathology but the evidence did not allow her to determine the 
onset of that pathology.  The examiner said it was conceivable 
that the middle ear problems had their onset in service but noted 
that the current pathology is not the same as the folliculitis 
diagnosed in service.  She said that, in the absence of evidence 
of an audiogram at separation, she could not determine without 
speculation whether the Veteran's hearing loss began during 
service.

The Board notes that the Court has addressed the issue of VA 
examiners and medical opinions where the examiners declare they 
cannot provide a medical opinion without resorting to 
speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390 
(2010).  However, in this case, the examiner has provided a basis 
for why it would be speculation for her to provide the requested 
opinion.  In fact, the circumstances are such as those envisioned 
by the Court where they said that "[i]n certain cases, no 
medical expert can assess the likelihood that a condition was due 
to an in-service event or disease, because information that could 
only have been collected in service, or soon thereafter, is 
missing, or the time for obtaining other information has 
passed."  Id.  

As to the examiner's statement that it was conceivable that the 
Veteran's hearing loss had its onset in service, that statement 
is speculation and not a medical opinion that is sufficient to 
establish a nexus.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(a doctor's statement framed in terms such as "could have been" 
is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) (a generic statement about the possibility of a link is 
too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 
127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
(a medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a causal 
relationship).  The examiner stated that it was possible rather 
than even as likely as not.  Thus, the opinion does not provide a 
basis to establish service connection.

The Veteran is competent to provide evidence of his symptoms 
during and since military service.  The evidence in this case 
shows that it is likely the Veteran had noise exposure in service 
due to his military duties.  38 U.S.C.A. § 1154(a).  He has 
consistently maintained that his hearing loss was due to such 
noise exposure.  However, the most probative evidence of record 
has clearly established that his hearing loss is not associated 
with noise exposure.  

The evidence of record reflects that the Veteran was treated for 
an ear infection in 1996, and reportedly in 1991 and from 2004.  
However, there is no competent evidence of record to establish 
that the post-service ear infections are related to service.  The 
VA examiner stated that the 1996 ear infection was unrelated to 
the folliculitis diagnosed in service.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim.  Entitlement to service connection for left 
hearing loss is denied.  

The Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  The Board is 
unable to identify a basis for granting service connection for 
left ear hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or 
lay evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran submitted his claim in May 2004.  The RO wrote to him 
that same month.  The Veteran was advised of the evidence 
required to substantiate his claim for service connection.  He 
was further advised of the information required from him to 
enable VA to obtain evidence on his behalf, the assistance that 
VA would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The RO 
informed the Veteran on the types of evidence he could submit 
that would support his claim for service connection.  

The Veteran did not respond to the letter of May 2004.  The RO 
again wrote to him in July 2004.  He was informed that records 
from Dr. Aldridge had not been received.  The Veteran responded 
that same month with copies of the records.

The RO denied the Veteran's claim in September 2004.  He 
submitted his notice of disagreement that same month and 
perfected his appeal in April 2005.  He provided statements in 
support of his claim with both submissions.

The Board remanded the claim for additional development in April 
2009.  The Appeals Management Center (AMC) wrote to the Veteran 
in July 2009.  He was informed that he would be scheduled for a 
VA examination.  In addition, he was provided the notice required 
by Dingess in regard to how VA determines disability ratings and 
effective dates.  

The AMC re-adjudicated the Veteran's claim in March 2010.  
Service connection remained denied.  The AMC issued a 
supplemental statement of the case that addressed the evidence 
added to the record and the basis for the continued denial of 
service connection.

The Veteran has not disputed the contents of the VCAA notice in 
this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset he 
demonstrated actual knowledge of what was required to establish 
service connection for his claimed left ear hearing loss as 
evidenced by his statements as he claimed noise exposure and 
treatment for an ear infection in service.  He continued to 
assert his theory of service connection throughout his claim.  
Thus, the Board is satisfied that the duty-to-notify requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  His STRs 
were obtained.  The Veteran identified sources of private medical 
records and they were obtained as well.  The case was remanded 
for additional development.  The Veteran was afforded a VA 
examination.  The Veteran had requested a hearing in his appeal 
but failed to report for a scheduled hearing without good cause.

The Board notes that the Court also held in Barr that "once the 
Secretary undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, he must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided."  Barr, 21 Vet. App. at 311.  An opinion is considered 
adequate when it is based on consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's evaluation of 
the claimed disability will be a fully informed one.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a 
medical opinion "must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions").

The examination in this case clearly meets the above 
requirements.  The audiology examiner provided a detailed history 
of the Veteran's service, and his noise exposure during, and 
after service.  She noted the Veteran's treatment for an ear 
infection in service and after service.  She provided the several 
factors she considered in reaching her conclusion and opinion.  
The examiner concluded that the Veteran's left ear hearing loss 
was not due to noise exposure in service.  She also concluded 
that the left ear hearing loss was due to middle ear pathology.  
Finally, the examiner said the absence of audiology evidence on 
separation made it such that she could not provide an opinion to 
relate the Veteran's left hearing loss to service without 
resorting to speculation.  The examination was adequate and 
provided the Board with sufficient detail to make a fully 
informed decision.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for hearing loss in the left 
ear is denied.



____________________________________________
L. M. BARNARD

Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


